Citation Nr: 1136555	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  06-02 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the period prior to January 28, 2005; in excess of 30 percent for the period from January 28, 2005, to March 21, 2005; and in excess of 50 percent for the period beginning March 22, 2005, for adjustment disorder with mixed emotional features.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION
The Veteran had active military service from August 1980 to March 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2010 the Veteran's representative provided VA with an informal hearing presentation in support of the Veteran's claim.  The Veteran's representative included among the issues before the Board, the issue of entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the right knee and the issue of entitlement to service connection for degenerative joint disease of the left knee.  After a review of the record, the Board notes that there is no timely substantive appeal on file for either of these issues and neither of these issues has been certified as on appeal to the Board by the originating agency.  The Board has limited its consideration accordingly.

The issue of entitlement to a TDIU is addressed in the REMAND following the order section of this decision.


FINDINGS OF FACT

1.  For the period prior to January 28, 2005, the occupational and social impairment from the Veteran's adjustment disorder with mixed emotional features was manifested by mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during significant stress.

2.  For the period from January 28, 2005, to March 21, 2005, the occupational and social impairment from the Veteran's adjustment disorder with mixed emotional features was manifested by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  For the period beginning March 22, 2005, the occupational and social impairment from the Veteran's adjustment disorder with mixed emotional features has been manifested reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the period prior to January 28, 2005, for adjustment disorder with mixed emotional features have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9440 (2011).

2.  The criteria for a disability rating in excess of 30 percent for the period from January 28, 2005, to March 21, 2005, for adjustment disorder with mixed emotional features have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9440 (2011).

3.  The criteria for a disability rating in excess of 50 percent for the period beginning March 22, 2005, for adjustment disorder with mixed emotional features have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9440 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was mailed a letter in October 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In an April 2010 letter, the Veteran was provided with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Adjustment disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9440 which utilizes the general rating formula for mental disorders, which provides that a 10 disability rating is warranted for a mental disorder that is productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during significant stress, or symptoms controlled by continuous medication.

A 30 percent disability rating is warranted for a mental disorder if it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).
 
50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In September 2004 the Veteran was afforded a VA examination.  At that time, the Veteran reported that he lived with his family and had some friends.  He reported that he did some chores around the house, liked to watch television, and went to church.  The Veteran reported that he was no longer working because of his knee problems.  He denied experiencing panic attacks or ever attempting suicide.  He denied experiencing nightmares, flashbacks, or intrusive thoughts.  He reported that he had some recreational and leisure pursuits.  

Upon mental status examination, the Veteran was found to be alert and cooperative.  He was casually dressed, answered questions, and volunteered information.  The Veteran did not have loose associations or flight of ideas.  There were no bizarre motor movements or tics evident.  The Veteran's mood was calm and his affect was appropriate.  The Veteran did not have suicidal or homicidal ideations or intent.  There was no impairment of thought processes or communication.  The Veteran did not have delusions, hallucinations, ideas of reference, or suspiciousness.  The Veteran was oriented to person, place, and time.  The Veteran's remote and recent memory appeared to be good.  The Veteran's judgment and intellectual capacity were both adequate.  

The examiner diagnosed adjustment disorder with mixed emotional features and assigned a Global Assessment of Functioning scale (GAF) score of 60.  The examiner opined that the Veteran's adjustment disorder with mixed emotional features was secondary to the chronic pain he experienced as a result of his bilateral knee disability.      

At this juncture, the Board notes that GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

In November 2005 the Veteran was afforded another VA examination.  At that time, the Veteran reported that he experienced mood swings and that he felt very agitated and irritable at home.  The Veteran reported that he was no longer working as a result of his knee problems.  He reported that he did not want to do anything and that his friendships had begun to fall by the wayside.  He reported that he was continuing the seek mental health treatment at the VA Medical Center and that he was taking an antidepressant, which he reported helped his sleep slightly, but did not improve his depressive symptoms.  The Veteran reported experiencing difficulty concentrating and that his symptoms had gotten a little worse recently.  He reported that he felt depressed and agitated and socialized less often.  He reported that he avoided crowds because he feared being hit on his knee.  

Upon mental status examination, the Veteran was found to be alert and oriented.  There was no disruption in speech, thought, or communication processes noted.  There were no suicidal or homicidal ideations present.  The examiner diagnosed depressive disorder not otherwise specified (NOS), previously diagnosed as adjustment disorder secondary to knee pain.  The examiner assigned a GAF score of 50 and reported that the Veteran's irritability and decreased socialization would moderately impair, but not preclude, his ability to work.  

In August 2010 the Veteran was afforded another VA examination.  At that time, the Veteran reported that he experienced mood swings.  He reported that he felt slight agitation when in a crowded room because he was fearful that his knee would get hurt.  The Veteran reported experiencing difficulty concentrating, to include when trying to read a book or relax.  He reported that he was disappointed that he was unable to do the things he used to enjoy, to include taking care of the house, running, chores, and sports.  The Veteran reported that he was no longer working because of his knee problems.  While the Veteran reported that his ability to enjoy some things had drastically diminished, he was still able to enjoy eating out, movies, and fishing.  He reported that he occasionally felt sad and that he occasionally felt helpless.  He reported that he experienced difficulty falling asleep, but that he could get as many as 4-6 hours of restful sleep per night.  He admitted that he "loved living" and loved and enjoyed his family.  

Upon mental status examination, the Veteran was found to be clean, neatly groomed, and appropriately dressed.  His psychomotor activity was restless, but his speech was unremarkable, spontaneous, and clear.  He was cooperative, friendly, relaxed, and attentive.  His mood was good and his affect was appropriate.  The Veteran's attention was intact and he was oriented to person, time, and place.  His thought process and content were unremarkable.  There was no evidence of delusions and the Veteran was noted to understand the outcome of his behavior.  The Veteran was also noted to understand that he had a problem.  The Veteran did not have hallucinations and he did not exhibit inappropriate behavior.  The Veteran did not have panic attacks or exhibit obsessive/ritualistic behavior.  The Veteran's impulse control was good, he was able to maintain personal hygiene, and there was no problem with activities of daily living.  The Veteran's remote, recent, and immediate memories were all normal.  

The examiner diagnosed recurrent major depression, currently in remission, and assigned a GAF score of 65.  The examiner reported that there was not total occupational and social impairment as a result of the Veteran's psychiatric disability.  In fact, the examiner reported that the Veteran's symptoms were transient or mild and decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The examiner reported that the Veteran's significant symptoms included problems with focus, concentration, and fatigue.

In October 2010 the Veteran underwent a social and industrial survey.  At that time, the Veteran reported that he had left his job in 2004 because his knee problems made it impossible to do his job.  In this regard, the Veteran reported that his job had required a significant amount of walking and standing on his feet.  Also, he reported that he was on medical restriction not to bend, squat, climb stairs, or lift in excess of 10 pounds.  The Veteran reported that he forfeited potential retirement pay because he had to go on disability.  The examiner reported that it appeared that the Veteran would be unable to work in any environment which required him to stand or walk for more than briefs periods at a time.  The examiner also noted that the Veteran tried to go through vocational rehabilitation, but failed because he was placed in a position as a radiology technician, the physical requirements of which put too much strain on his knees.  In sum, the examiner reported that the Veteran was severely limited in his physical activity by pain.  She further reported that the Veteran's mood had become depressed as a result of his chronic pain which led to withdrawal from family and friends.  

A review of the record shows that the Veteran has received periodic mental health counseling at the VA Medical Center.  A review of those records shows that the Veteran generally reports experiencing depression, hopelessness, anhedonia, withdrawal, and irritability.  Additionally, the records show that the Veteran has taken an anti-depressant as part of his therapy.  

Specifically, the Veteran was seen at the VA Medical Center for a psychiatric evaluation in January 2005.  At that time, the Veteran reported that since July 2004, he had been experiencing difficulty sleeping and increased irritability.  He reported that he had been depressed and that it was causing marital and family stress.  He denied suicidal and homicidal ideations at that time.  Upon mental status examination, the Veteran was found to be alert and fully oriented.  He was cooperative and made appropriate eye contact.  His speech was normal and there was no psychomotor agitation.  His mood was "short-fused" and he had a decreased range of affect.  His thought process was logical and there was no evidence of hallucinations or delusions.  The Veteran's cognition was grossly intact and his judgment and insight were good.  The examiner diagnosed depressive disorder NOS vs. mood disorder secondary to general medical condition.  The examiner assigned a GAF score of 65 and the Veteran was started on medication for treatment.

The Veteran was seen again in March 2005 for follow-up.  At that time, the Veteran reported that he continued to be depressed and that he had begun to experience difficulty motivating himself to complete household chores or projects he assigned himself.  

Also of record is an April 2005 letter from the Veteran's treating social worker at the VA Medical Center to the Social Security Administration (SSA) regarding the Veteran's psychological symptoms.  In that letter, the Veteran's mental health counselor reported that the Veteran experienced depressive symptoms which seemed to cause him significant impairment.  She reported that the Veteran reported experiencing symptoms of depressed/irritable mood, feelings of worthlessness, poor energy, impaired concentration, decreased interest, lack of motivation, and difficulty sleeping.  Additionally, it was reported that the Veteran had been experiencing increased symptoms since July 2004.  

The Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for the period prior to January 28, 2005.  In this regard, the Board notes that at his September 2004 VA examination, the Veteran reported that he maintained friendships, went to church, and engaged in some recreational and leisure pursuits.  The evidence discussed above fails to show that the Veteran experienced symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), or mild memory loss.  Therefore, a disability rating in excess of 10 percent is not warranted in for this period.     

The Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent for the period from January 28, 2005, to March 21, 2005.  In this regard, the Board notes that the January 28, 2005, mental health evaluation is the first psychiatric evidence of record since the Veteran's September 2004 VA examination.  As discussed above, at that time, the Veteran reported that he had begun to experience feelings of depression, irritability, and mood swings.  He was also started on medication for treatment of his depressive symptoms at that time.  However, the evidence discussed above fails to show that the Veteran had symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation; or difficulty in establishing effective work and social relationships.  Therefore, a disability rating in excess of 30 percent is not warranted for this period.

The Board finds that the Veteran is not entitled to a disability rating in excess of 50 percent for the period beginning March 22, 2005, the date of the Veteran's first follow-up mental health appointment after his initial January 2005 evaluation.  In this regard, the Board notes that at that time, the Veteran reported an onset of lack of motivation in addition to his symptoms of depression.  However, the evidence discussed above does not show that the Veteran has experienced symptoms such as suicidal ideation, obsessional rituals, speech difficulties, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.  Therefore, a disability rating in excess of 50 percent is not warranted for this period.  

Consideration has been given to assigning a staged rating; however, at no time during the evaluation period has the disability warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the manifestations of the disability are consistent with the schedular criteria.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for the period prior to January 28, 2005; in excess of 30 percent for the period from January 28, 2005, to March 21, 2005; and in excess of 50 percent for the period beginning March 22, 2005, for adjustment disorder with mixed emotional features is denied.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to a TDIU is decided.

A review of the record shows that the Veteran has consistently reported that he stopped working in 2004 as a forensic technician as a result of his knee problems.  The Veteran has also reported that he tried to obtain new employment through vocational rehabilitation, but was unsuccessful as his new job was too physically demanding.  Additionally, the Veteran has been granted entitlement to SSA disability benefits as a result of his inability to work, in part, as a result of his left knee disability.

In the March 2010 remand, the Board directed that the Veteran be afforded VA examinations to determine whether the Veteran's service-connected disabilities rendered him unable to obtain and maintain gainful employment.  

A review of the record shows that in August 2010, the Veteran was afforded a VA examination.  At that time, the VA examiner opined that that the Veteran's service-connected right knee disability and his nonservice-connected left knee disability prevented the Veteran from employment which required him to walk more than a few yards or stand for more than 5-10 minutes at a time without experiencing severe pain.  The examiner further opined that based on the Veteran's current clinical findings, the Veteran would not be able to maintain gainful employment as a result of his bilateral knee disabilities. 

The Board notes that the Veteran is not currently service-connected for his left knee disability and the examiner did not limit the provided opinion to the Veteran's service-connected right knee disability.  Therefore, this opinion is inadequate for adjudication purposes. 

Additionally, the social worker who completed the September 2010 social and industrial survey also indicated that the Veteran was unable to obtain and maintain gainful employment as a result of his bilateral knee disabilities and associated psychiatric disability.  As the examiner did not limit the opinion to whether the Veteran's service-connected disabilities alone rendered the Veteran unemployable, this opinion is also inadequate for adjudication purposes. 

For these reasons, the Board has concluded that the August 2010 VA opinion does not adequately comply with the directives of the March 2010 remand.  The United States Court of Appeals for Veterans Claims (Court) has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the claims files should be returned to the August 2010 VA examiner to provide an addendum opinion as to whether the Veteran's service-connected right knee disability alone, or in combination with his service-connected psychiatric disability, is enough to render the Veteran unable to obtain and maintain gainful employment.

Additionally, current treatment notes should be obtained before a decision is rendered with regard to this issue.

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2. Then, the Veteran's claims files should be forwarded to the VA examiner who performed the August 2010 VA joint examination for a complete review of the claims file and an addendum opinion.

Based on a review of the record, the examiner should provide an addendum opinion as to whether the Veteran's service-connected right knee disability alone or in combination with the Veteran's service-connected psychiatric disability, renders the Veteran unable to obtain and maintain gainful employment.  

The rationale for all opinions expressed must be provided.

If the August 2010 VA examiner is not available, the claims files should be provided to and reviewed in their entirety by another examiner with sufficient expertise who should provide the required opinions with the supporting rationale.  Another VA examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue of entitlement to TDIU based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


